Appeal from an order granting respondent’s motion to vacate a money judgment in his favor, and granting other relief incidental thereto. The judgment was entered in an action (1) to rescind a contract by which appellant agreed to sell certain real property to respondent, and (2) to recover payments made on account of the purchase price and the expenses of examining the title, or for alternative relief. The judgment was vacated for the purpose of bringing in as parties defendant a purchaser, who is alleged to have taken subject to respondent’s contract, her grantee, and the holder of a building loan mortgage from said grantee. Order affirmed, without costs. No opinion.
Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ., concur.